Case 1:20-cv-00873-JPH-MJD Document 7 Filed 05/15/20 Page 1 of 2 PageID #: 27




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

BRENDA L. WHITE,                             )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:20-cv-00873-JPH-MJD
                                             )
WISHARD HOSPITAL,                            )
                                             )
                          Defendant.         )

                             ORDER DISMISSING CASE

      On March 19, 2020, the Court ordered Ms. White to file an amended

complaint or show cause by May 4, 2020 why this case should not be

dismissed for lack of jurisdiction. Dkt. 4. Ms. White has filed an amended

complaint, dkt. 6, but the amended complaint does not show a basis for this

Court's jurisdiction. The amended complaint alleges that the Court has

jurisdiction under 42 U.S.C. § 1983. But Ms. White alleges no facts showing

that Wishard Hospital can be sued under 42 U.S.C. § 1983, and regardless she

raises claims for medical negligence and pain and suffering rather than for a

deprivation of rights. Dkt. 6 at 5–6; see Alarm Detection Sys. v. Village of

Schaumberg, 930 F.3d 812, 825 (7th Cir. 2019) ("Section 1983 . . . provides a

right of action for constitutional deprivations that occur 'under color of' state

law. Thus private actors . . . cannot usually be sued under § 1983.").

      Ms. White’s amended complaint therefore does not show a basis for this

Court's jurisdiction, so this case is DISMISSED without prejudice to being

filed in state court. Final judgment will issue by separate entry.


                                         1
Case 1:20-cv-00873-JPH-MJD Document 7 Filed 05/15/20 Page 2 of 2 PageID #: 28




SO ORDERED.

Date: 5/15/2020




Distribution:

BRENDA L. WHITE
4141 N Ridgeview Drive
Indianapolis, IN 46226




                                     2
